Exhibit 10.29

 

INVESTMENT ADVISOR AGREEMENT

 

This INVESTMENT ADVISOR AGREEMENT (the “Agreement”) is effective as of March 1,
2006 by and between STATE STREET BANK AND TRUST COMPANY OF NEW HAMPSHIRE, a
trust company organized under the laws of the State of New Hampshire
(“State Street”), and T. Rowe Price Associates, Inc. (the “Advisor”).

 

WHEREAS the American Bar Association Members Retirement Trust and the American
Bar Association Members Pooled Trust for Retirement Plans (collectively referred
to as the “Trusts”), for which State Street Bank and Trust Company, a trust
company organized under the laws of the Commonwealth of Massachusetts (“State
Street Bank”) acts as trustee, are maintained pursuant to agreements between ABA
Retirement Funds (formerly called the American Bar Retirement Association)
(“ARF”) and State Street Bank for the purpose of funding the American Bar
Association Members Retirement Plan, the American Bar Association Members
Defined Benefit Pension Plan (together, the “ABA Members Plans”) and other
employee benefit plans, as adopted by eligible individuals, organizations,
partnerships, corporations or associations (each such individual employee
benefit plan being referred to as a “Plan” and collectively as the “Plans”),
which Plans must meet the requirements for qualification under Section 401 of
the Internal Revenue Code of 1986, as amended and in effect from time to time
(the “Code”);

 

WHEREAS, certain assets of the Trusts are deposited in a collective investment
fund, known as the LARGE-CAP GROWTH EQUITY FUND (the “Fund”), established under
the American Bar Association Members/State Street Collective Trust (the “ABA
Members Collective Trust”) established by State Street Bank, as trustee,
pursuant to the Declaration of Trust dated December 5, 1991, as amended and in
effect from time to time (the “Declaration of Trust”);

 

WHEREAS, on November 4, 2004, the Declaration of Trust was amended to
substitute, effective as of December 1, 2004, State Street for State Street Bank
as trustee (the “Trustee”) of the ABA Members Collective Trust;

 

WHEREAS, the Fund is established under a group trust maintained by the Trustee
and is exempt from tax pursuant to Revenue Ruling 81-100;

 

WHEREAS, the Trustee desires to retain the Advisor to act as its investment
advisor to assist the Trustee in managing such assets of the Fund as the Trustee
may designate from time to time in writing to the Advisor (the “Subaccount”) by
making recommendations to the Trustee with respect to the investment and
reinvestment of the assets in the Subaccount; and

 

WHEREAS the parties desire to set forth, among other things, the duties, terms
and conditions under which the Advisor will carry out such advisory functions
and the Trustee will perform certain of its functions with respect to managing
and administering the Subaccount and the Fund;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in this Agreement, it is agreed as follows:

 

1. Appointment of the Advisor. The Advisor is hereby appointed and employed as
investment advisor to the Trustee to assist the Trustee in its management of
such assets of the Fund as are held in the Subaccount from time to time. The
Advisor shall provide investment advice and recommendations and shall render
certain other related services to or on behalf of the Trustee, all in accordance
with the terms and conditions of this Agreement.

 

2. Acceptance by the Advisor. The Advisor hereby accepts such appointment and
employment and acknowledges that, (a) with respect to the assets in the
Subaccount, it is a fiduciary, as defined in the Employee Retirement Income
Security Act of 1974, as amended and in effect from time to time (“ERISA”), with
respect to the Trusts and the Plans and (b) no person associated with the
Advisor is a trustee or administrator of, or an employer of anyone covered by,
any Plan. The Advisor represents that it is registered, or exempt from
registration, under the Investment Advisers Act of 1940, as amended (the
“Advisers Act”), and that it is in the business of acting as a fiduciary with
respect to assets of various retirement plans and trusts. The Advisor agrees and
covenants that, unless prohibited by law, or involving disclosure of material
nonpublic information relating to the Advisor’s publicly traded parent company,
it will notify the Trustee within ten (10) business days of (v) any change of
its status under the Advisers Act, (w) the receipt of formal notice of the
commencement of any proceeding by any governmental agency to take any action
which would change its status under the Advisers Act, (x) notice by any
governmental agency of the intent to place material limitations on the
activities of the Advisor, (y) notice by any governmental agency that it intends
to begin an investigation of the Advisor that is outside of the scope of routine
investigations that such agency conducts from time to time of businesses engaged
in the same or similar activities as the Advisor, or (z) notice by any
governmental agency that it has identified an area of material non-compliance or
other material concern in the course of any investigation of the Advisor.
Throughout this Agreement, the term “business day” shall mean any day in which
the New York Stock Exchange is open for trading and on which the Trustee’s
principal office is open for business.

 

3. Definition of Subaccount. The Subaccount for which the Advisor has been
appointed to render investment advice and certain other services is designated
as Subaccount A and consists of the assets set forth in Appendix A. The Trustee
may change the composition of or the amount of assets included within the
Subaccount, by amending Appendix A, after written notice to the Advisor and ARF.

 

2



--------------------------------------------------------------------------------

4. The Advisor’s Services.

 

(a) Investment Process. The Advisor shall make timely recommendations to the
Trustee as to how the Trustee should invest and reinvest the assets of the
Subaccount and, in that connection, may recommend that the Trustee purchase,
sell or otherwise invest the assets of the Subaccount on the terms and
conditions recommended by the Advisor in a manner consistent with the provisions
of this Agreement. The manner and procedures for effecting any such purchases,
sales or investments are set forth in Subsection 4(c) below. From time to time
at the request of the Trustee, the Advisor shall consult with the Trustee on a
timely basis with respect to any recommendation made by the Advisor or otherwise
with respect to the investment of the assets of the Subaccount.

 

(b) Compliance With Policies and Other Requirements. In providing its investment
advice and other related services, the Advisor shall act in accordance with the
investment objectives and policies for the Fund as set forth in the Fund
Declaration pursuant to which the Fund is established and maintained, as the
same may be amended from time to time by the Trustee (the “Fund Declaration”), a
copy of which is attached hereto as Appendix B, and in accordance with any
additional investment objectives and policies that have been established by the
Trustee for the Subaccount as set forth in Appendix C, as the same may be
amended from time to time by the Trustee. In providing its investment advice and
other related services under this Agreement, the Advisor shall comply with all
of the Trustee’s reasonable operating requirements as the same may be
communicated in writing by the Trustee to the Advisor from time to time. The
Advisor shall comply with any changes to such operating requirements that the
Trustee may make from time to time within a period of time reasonably specified
by the Trustee (or if none is specified, within a reasonable time period) after
notice of such changes is communicated in writing by the Trustee to the Advisor.

 

(c) Recommendation Procedures. The Advisor shall place orders or otherwise give
instructions with respect to the investment of the assets in the Subaccount only
after prior notification to and approval by the Trustee in accordance with the
provisions of this Subsection 4(c). Except in accordance with the following
provisions, the Advisor shall have no authority to place orders for the
execution of transactions involving assets of the Subaccount or to give
instructions to the Trustee with respect thereto:

 

(i) Broker List. On or prior to the first business day of each month, the
Trustee shall consider brokers recommended by the Advisor and shall approve, to
the extent deemed appropriate by the Trustee, a list of up to two hundred
(200) brokers through whom transactions with respect to the assets in the
Subaccount may be effected during the following month (the “Broker List”). From
time to time by means of Valid Notice (as defined below), the Advisor may
request an amendment (the “Advisor’s Amendment”) to the Broker List. The Trustee
shall exercise reasonable efforts to notify the Advisor whether or not the
Trustee authorizes the Advisor’s Amendment to the Broker List by means of

 

3



--------------------------------------------------------------------------------

Valid Notice within one (1) complete business day (i.e., not later than the same
time of day on the next business day) following its receipt of the Advisor’s
Amendment and if the Trustee does not so notify the Advisor, then the Advisor’s
Amendment shall be deemed to be approved at the conclusion of such one business
day period. The Trustee may effect an amendment to the Broker List at any time
upon Valid Notice to the Advisor.

 

(ii) Real-Time Recommendations. From time to time by means of Valid Notice (as
defined below), the Advisor may make recommendations as to proposed transactions
with respect to the assets of the Subaccount (the “Advisor’s Recommendation”).
The Advisor’s Recommendation shall (A) be directed to the employee or employees
of the Trustee designated for such purpose by the Trustee from time to time by
Valid Notice and (B) describe the transaction being recommended by the Advisor
in such detail and specificity as the Trustee may reasonably require. For this
purpose, if the transaction is to be effected at the market price on the
applicable exchange or trading system, a statement to such effect shall be
sufficient to describe the proposed sale or purchase price. The Trustee shall
exercise reasonable efforts to notify the Advisor by means of Valid Notice
whether or not the Trustee authorizes the transaction recommended in the
Advisor’s Recommendation (the “Trustee’s Response”). The Trustee shall exercise
reasonable efforts to deliver the Trustee’s Response within one (1) hour
following its receipt of the Advisor’s Recommendation and if the Trustee does
not deliver the Trustee’s Response to the Advisor within such one-hour period,
then the transaction or transactions recommended in the Advisor’s Recommendation
shall be deemed to be approved; provided, however, that if the Advisor’s
Recommendation is received by the Trustee after 5:00 p.m. Eastern time on any
business day, then the one-hour period described in this Subsection 4(c)(ii)
shall be extended so that it expires at 9:00 a.m. Eastern time on the next
succeeding business day.

 

(iii) Authorized Transactions. A transaction shall become an “Authorized
Transaction” when it is (A) approved pursuant to the Trustee’s Response or
(B) deemed approved pursuant to Section 4(c)(ii). The designation of a
transaction as an Authorized Transaction hereunder shall be binding against the
Trustee and the Authorized Transaction shall remain validly approved and
authorized until the earlier of (AA) the time that it is expressly countermanded
by Valid Notice from the Trustee to the Advisor or (BB) at the end of the
twentieth (20th) business day following its designation as an Authorized
Transaction. Notwithstanding the foregoing, unless the Trustee has otherwise
notified the Advisor by Valid Notice, a transaction shall also be an “Authorized
Transaction” if it is a transaction to be effected at the market price on the
applicable exchange or trading system with respect to an additional acquisition
or a disposition of a particular security held in the Subaccount, provided that,
individually and in the aggregate, acquisitions and dispositions related to the
same security during the same business day will not increase or

 

4



--------------------------------------------------------------------------------

decrease by more than twenty-five percent (25%) (Y) the number and value of
shares of such security (if such security is an equity security) or (Z) the
principal amount of such security (if such security is a debt security),
immediately upon giving effect to all such transactions offered during such
business day, provided further that at all times the Subaccount shall comply
fully with (i) the provisions of the Fund Declaration, as the same may be
amended from time to time by the Trustee, (ii) any additional objectives and
policies set forth in Exhibit C, as the same may be amended from time to time,
and (iii) any objectives and policies set forth in the Registration Statement on
Form S-1 filed with the Securities and Exchange Commission relating the Fund, as
the same may be amended from time to time.

 

(iv) Investment Authority. With respect to any Authorized Transaction, the
Advisor may take any and all action necessary or desirable to effect such
Authorized Transaction, including but not limited to (A) placing an order with a
broker named in the Broker List for the execution of the Authorized Transaction
and (B) issuing to the Trustee such instructions as may be appropriate in
connection with the settlement of such Authorized Transaction.

 

(v) Valid Notice. “Valid Notice” shall mean (A) written notice or communication,
which may be made by facsimile or by electronic transmission in a format and
method reasonably acceptable to the Trustee, or (B) oral notice or communication
that is recorded by the Trustee or the Advisor and is available for subsequent
verification.

 

(d) Custody of Assets and Confirmation of Transactions. To the extent required
by applicable law, the Advisor shall direct that all securities purchased and
the proceeds from the sale of securities for the Subaccount be delivered to the
Trustee, unless otherwise directed by the Trustee. The Advisor shall direct any
broker effecting a transaction with respect to the assets of the Subaccount to
send the Trustee a duplicate copy of any confirmation of any such transaction,
except that the Advisor may make other arrangements (which are reasonably
satisfactory to the Trustee) for the Trustee to receive such duplicate
confirmations or comparable information acceptable to the Trustee.

 

(e) Communications Regarding Investment Securities. The Trustee shall send, or
cause to be sent, on a timely basis, copies of all communications (including but
not limited to all proxy materials, tender offers and class action
communications) from or relating to companies, the securities or other
instruments of which are held in the Subaccount, to the Advisor. The Advisor
shall be responsible for making a recommendation to the Trustee, in such detail
and specificity as the Trustee may reasonably require, as to the appropriate
response to such communications (the “Suggested Response”). Such Suggested
Response to proxies shall be made by the Advisor by Valid Notice, at least one
(1) complete business day (i.e., not later than the same time of day or the next
business day) prior to the deadline for such response prior to inception of the
Account. Valid Notice for purposes of this section regarding proxy

 

5



--------------------------------------------------------------------------------

voting shall be provided by delivery to the Trustee of a copy of the Advisor’s
current Proxy Voting Policies and Procedures indicating Advisor’s Suggested
Responses to Such Suggested Response shall be directed to the employee or
employees of the Trustee designated for such purpose by the Trustee from time to
time by Valid Notice. If the Trustee decides not to follow the Suggested
Response, it shall so notify the Advisor by Valid Notice (the “Trustee’s
Rejection”) not later than the earlier of one (1) complete business day (i.e.,
not later than the same time of day or the next business day) following its
receipt of the Suggested Response or two (2) hours before the response deadline.
Failure by the Trustee to give the Trustee’s Rejection to the Advisor within
such period shall constitute the Trustee’s approval of the Suggested Response,
and shall constitute authorization to the Advisor to (i) take such action as is
appropriate to effect the Suggested Response and (ii) issue to the Trustee such
instructions as may be appropriate in connection with effecting the Suggested
Response.

 

(f) Advisor’s Duty of Care. The Advisor shall discharge its duties with respect
to the Subaccount solely in the interests of the participants in the Plans and
their beneficiaries with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of like
character and with like aims. The Advisor shall not be responsible for the
operation or administration of the Trusts or the Plans. The Advisor shall have
no investment advisory responsibilities other than those expressly provided in
this Agreement. The Advisor shall discharge its duties in accordance with the
requirements of ERISA, other applicable law and this Agreement.

 

(g) Fidelity Bond and Insurance. The Advisor shall maintain for the period of
the Agreement a fidelity bond meeting the requirements of Section 412 of ERISA
(unless the Trustee acknowledges that the Advisor is exempt from such
requirements) and including its officers, directors and employees to the extent
so required. The Advisor will provide to ARF and the Trustee within twenty
(20) business days of the effective date of this Agreement certificates of
insurance naming State Street and ARF as Certificate holders regarding insurance
policies (including fiduciary, errors and omissions, and fidelity bonds) that
could cover or relate to the Subaccount, the Fund, the Trusts or the Plans, and,
upon request by the Trustee or ARF, a copy of the actual insurance policies will
be furnished. The Advisor will notify ARF and the Trustee of any material
changes in such policies, which change affects the coverage of the Advisor,
within twenty (20) business days after the earlier of when such changes are made
or are effective.

 

(h) Brokerage Practices. In placing orders for the purchase and sale of assets
of the Subaccount in accordance with Subsection 4(c), the Advisor shall act in
accordance with the procedures with regard to brokerage practices for the
Subaccount, as described in Appendix D. The Advisor shall make its
recommendations of brokers or dealers in accordance with its best judgment and
in a manner consistent with ERISA and other applicable law. The Advisor shall
recommend those brokers or dealers for inclusion on the Broker List using its
best judgment to choose the broker or dealer most capable of providing the
brokerage services necessary to obtain the “best available price and most
favorable execution.” The Trustee recognizes that the Advisor may, in

 

6



--------------------------------------------------------------------------------

accordance with Section 28(e) of the Securities Exchange Act of 1934, as
amended, (“Section 28(e)”) recommend a broker or dealer who will charge a
commission for effecting a securities transaction that will exceed the amount of
commission another broker or dealer would have charged for effecting such
transaction, where the Advisor has determined in good faith that the amount of
such commission was reasonable in relation to the value of the brokerage and
research services provided by such broker or dealer to, or for the direct or
indirect benefit of, the Subaccount, viewed in terms of either that particular
transaction or such Advisor’s overall responsibilities with respect to the
Subaccount consistent with the requirements of Section 28(e).

 

(i) Nondisclosure of Information. To the extent necessary for the execution of
this Agreement or to satisfy the requirements for disclosure to participants or
to meet the requirements of Sections 8 and 9, the Advisor shall keep in strict
confidence all information about the financial affairs of the Subaccount.

 

(j) The Advisor may include information about the Subaccount in aggregate
information provided by the Advisor as long as the information is not set out
separately or in any other manner that would enable a third party to determine
the financial affairs of the Subaccount.

 

(k) Advisor’s Potential Conflicts of Interest. The Advisor (and any affiliate
thereof) may engage in any other business or act as advisor to or investment
manager for any other person, even though it (or any affiliate thereof) or such
other person has, or may have, investment policies similar to those followed by
the Advisor with regard to the Subaccount. Nothing in this Agreement shall
prevent the Advisor (or any affiliate thereof) from buying or selling, or from
recommending or directing such other person to buy or sell, at any time,
securities of the same kind or class recommended by the Advisor to be purchased
or sold for the Subaccount. The Advisor shall be free from any obligation to the
Subaccount to recommend any particular investment opportunity which comes to it.
However, if the Advisor effects the purchase or sale of the same securities for
the Subaccount and other accounts at the same time that orders are open for the
Subaccount and the other accounts, the pricing of or proceeds from such
securities shall be allocated among the other accounts and the Subaccount in a
just and equitable manner.

 

(l) Valuation. At the request of the Trustee from time to time, the Advisor
shall provide pricing and valuation information with respect to particular
securities it has recommended for the Subaccount if the Trustee has determined
that such pricing and valuation information is not otherwise reasonably
available to the Trustee through standard pricing services. It is understood
that, absent negligence, willful misconduct, malfeasance or a breach of the
terms of this Agreement, the Advisor shall have no liability for providing such
pricing and valuation information.

 

5. Representations by the Trustee. The Trustee represents and warrants that
(a) there are no restrictions or limitations on the Subaccount’s investments
imposed by applicable law other than (i) those set forth in the Declaration of
Trust, the

 

7



--------------------------------------------------------------------------------

Fund Declaration, this Agreement, and Appendix C, as any of the same may be
amended from time to time and communicated to the Advisor, (ii) those provided
in ERISA and (iii) any other investment restriction or limitation imposed by law
or regulation which in the Trustee’s judgment is applicable to the Subaccount
and which is communicated by the Trustee to the Advisor; and (b) disclosure to
Plan participants contained in the Registration Statement describing the
Subaccount is accurate and prepared in accordance with the requirements of Form
S-1 under the Securities Act of 1933, as amended, except that the Trustee makes
no representation or warranty with respect to any disclosure relating to the
Advisor or its services with respect to the Subaccount which the Advisor has
prepared, approved in writing or has not disapproved within five (5) business
days following confirmed transmission by facsimile, acceptable electronic
transmission or overnight mail to a person designated by the Advisor to review
such disclosure.

 

6. Liability of the Advisor; Indemnification.

 

(a) Limitation of Liability of the Advisor. The Advisor shall not be liable for
any act or omission of any other person or entity exercising a fiduciary
responsibility, except to the extent that the Advisor has itself violated its
fiduciary responsibility or its obligations under this Agreement, or except to
the extent that applicable law (including ERISA) may expressly provide
otherwise.

 

(b) Indemnification.

 

(i) Indemnification of Advisor. To the extent permitted by applicable law, the
Trustee agrees to indemnify and hold harmless the Advisor for losses, damages or
expenses resulting from (A) actions taken by the Advisor in reliance on
information provided by the Trustee to the Advisor in accordance with this
Agreement, including but not limited to the Trustee’s operating requirements and
cash availability information, (B) actions omitted to be taken by the Advisor
pursuant to instructions or directions provided by the Trustee and/or
(C) valuation of the assets held in the Subaccount, computation of unit values
for the Subaccount by the Trustee, or performance data and other financial
information provided by the Trustee to Subaccount participants except to the
extent that the Advisor has incorrectly reported or failed to report securities
transactions in the Subaccount to the Trustee as provided in this Agreement or
to the extent that any error in such valuation or computation is due to prices
or other information provided by the Advisor, other than in accordance with the
Advisor’s standard of care for the provision of pricing and valuation
information set forth in Section 4(l).

 

(ii) Indemnification of the Trustee. To the extent permitted by applicable law,
the Advisor agrees to indemnify and hold harmless the Trustee for any losses,
damages or expenses resulting from (A) any recommendation of the Advisor or
based on information provided by the Advisor, (B) the Advisor’s failure to
provide correct and timely information or to make recommendations on a timely
basis as provided in the Agreement, and (C) any disclosure relating to the
Advisor or the services provided by the Advisor with respect to the Subaccount
which the Advisor has prepared,

 

8



--------------------------------------------------------------------------------

approved in writing or has not disapproved within five (5) business days
following transmission by facsimile, acceptable electronic transmission or
overnight mail to a person designated by the Advisor to review such disclosure;
provided, however, that the Advisor shall not be required to indemnify and hold
harmless the Trustee to the extent that such losses, damages or expenses result
from an act or omission of the Advisor with respect to which the Advisor not
only has used such care, skill, prudence and diligence as a reasonably prudent
person acting in like capacity and familiar with such matters would use in the
conduct of an enterprise of like character and with like aims, but also has
otherwise acted in accordance with this Agreement without negligence, willful
misconduct, malfeasance, or a material breach of the terms of this Agreement.

 

(iii) Advisor and Trustee Indemnification Procedures. If the party seeking
indemnification is either the Advisor or the Trustee, such party shall promptly
notify the indemnifying party of any claim, action, suit or proceeding, or
threat thereof, which may result in a claim for indemnification. Upon such
notification, the indemnifying party may, at its option, undertake the conduct
and cost of defending any such claim, action, suit or proceeding and in such
case shall have full control of such defense, including but not limited to
selection of counsel (provided that such counsel must be reasonably acceptable
to the party being indemnified) and entry into settlement agreements (provided
that any such settlement agreement shall require the consent of the party being
indemnified, which consent shall not be unreasonably delayed or withheld). The
Trustee or the Advisor, as the indemnifying party, shall not be liable for any
legal or other expenses incurred in connection with any such defense that were
not specifically authorized by it; provided, however, if such indemnifying party
fails to undertake and prosecute vigorously the defense of any such claim,
action, suit or proceeding, it shall be liable for reasonable legal and other
expenses incurred by the party being indemnified.

 

(c) Indemnification of ARF.

 

(i) To the extent permitted by applicable law, the Advisor agrees to defend,
indemnify and hold harmless ARF, its then present and former officers, directors
and advisory directors, the ABA, and its then present and former officers and
Board of Governors (the “Indemnified Persons”) against any and all expenses
(including attorney’s fees, judgments, fines and penalties, including any civil
penalties assessed under Section 502(l) of ERISA) and amounts paid in settlement
actually or reasonably incurred in connection with any threatened, pending or
current action, suit, proceeding or claim, whether civil, criminal,
administrative or otherwise, and the amount of any adverse judgment entered
against any of them and any reasonable expenses attendant thereto by reason of
any of the Advisor’s acts or omissions in connection with this Agreement, . For
the above defense, indemnity and hold harmless provision to apply (i) the
Indemnified Persons (or ARF) shall inform the Advisor promptly of any claims
threatened or made against any Indemnified Person, (ii) the Indemnified Persons
shall cooperate fully with the Advisor in responding to such threatened or
actual claims and (iii) any settlement

 

9



--------------------------------------------------------------------------------

agreement entered into by the Indemnified Persons shall require the written
approval of the Advisor, which approval shall not be unreasonably withheld or
delayed, and any settlement agreement entered into by the Advisor shall require
written approval, within the time frame established by the Advisor, of the
Indemnified Persons, which approval shall not be unreasonably withheld.

 

(ii) Right to Counsel. The Indemnified Persons shall have the right to employ
counsel in their, its, his or her sole discretion. Such Indemnified Persons
shall be responsible for the expenses of such separate counsel except as
provided in Subsection 6(c)(iii). The Advisor agrees to cooperate fully with the
Indemnified Persons and their separate counsel in responding to such threatened
or actual claims.

 

(iii) Separate Counsel. The Advisor agrees to cooperate fully with the
Indemnified Persons in responding to such threatened or actual claims. The
Indemnified Persons shall have the right to reasonable expenses of separate
counsel paid by the Advisor, provided that the Advisor shall not be liable for
any legal or other expenses incurred in connection with any such threatened
claim or defense that were not specially authorized by the Advisor in writing
and provided that the Advisor shall have received a written opinion reasonably
acceptable in form and substance to the Advisor of counsel reasonably acceptable
to the Advisor (and which counsel shall not represent or otherwise be affiliated
with any of the Indemnified Persons) that there exists a material conflict of
interest between one or more of the Indemnified Persons and the Advisor in the
conduct of the response to a threatened claim or in the conduct of the defense
of an actual claim, in which event the Advisor shall be liable for the
reasonable legal expenses of each counsel whose appointment is necessary to
resolve such conflict; provided, however, the Advisor shall not be responsible
for more than one (1) counsel for all Indemnified Persons and selection of such
counsel shall be reasonably acceptable to the Advisor.

 

(iv) Payment of Expenses. Expenses (including counsel fees) specifically
authorized by the Advisor and actually and reasonably incurred by the
Indemnified Persons in defending against or responding to such threatened or
actual claims as provided in (i) and (iii) of this Subsection shall be paid as
they are incurred. If an Indemnified Person is reasonably required to bring any
action to enforce rights or collect monies due under Subsection 6(c) and is
successful in such action, the Advisor shall reimburse such Indemnified Person
or its subrogee for reasonable fees and expenses incurred in bringing and
pursuing such action.

 

(v) Supplemental Rights. Indemnification pursuant to Subsection 6(c) is intended
to be supplemental to any other rights to indemnification available to the
Indemnified Persons. Nothing herein shall be deemed to diminish or otherwise
restrict the Indemnified Persons’ rights to indemnification under law.

 

10



--------------------------------------------------------------------------------

(vi) Third Party Beneficiaries. The indemnifying party acknowledges that the
Indemnified Persons are intended to be third-party beneficiaries of Subsection
6(c).

 

7. Transactions Prohibited with Respect to the Advisor. The Advisor, its
officers, partners, directors and affiliates, and each of them, shall not, with
respect to the Subaccount, (a) as a principal, purchase assets from or sell
assets to the Fund, (b) receive any compensation or fees with respect to the
Fund, other than the fees provided for in Appendix E, (c) engage in or recommend
any transaction involving or affecting the Fund that such person knows or should
know is a prohibited transaction under ERISA unless such transaction is exempt
under the applicable provisions of ERISA or (d) direct delivery of securities or
payment to itself or direct any disposition of securities or cash from the
Subaccount except to the Trusts.

 

8. Reports and Meetings.

 

(a) Monthly Reports. At least monthly the Advisor shall render to the Trustee
and ARF, or their designee, reports concerning its services under this Agreement
and the status of the Subaccount, based on the reporting procedures set forth in
Appendix F, which is hereby adopted and made a part of this Agreement, including
statements of investments in the Subaccount.

 

(b) Meetings. The Advisor will meet with the Trustee and ARF and with such other
persons as the Trustee or ARF may designate on reasonable notice and at
reasonable times and locations, to discuss general economic conditions,
Subaccount performance, investment strategy and other matters relating to the
Subaccount.

 

(c) Reports Prior to Termination. On each day during the period ten
(10) business days prior to the effective date of the Advisor’s resignation or
its removal under this Agreement by the Trustee (the “Termination Date”), or on
each day of such shorter period after which the Advisor has received notice of
its removal, the Advisor shall render to the Trustee and ARF, or their designee,
a report of the current status of the Subaccount based on the procedures set
forth in Appendix F, including a statement of investments in the Subaccount and
on the day immediately following the Termination Date, such report shall be
rendered in final form with respect to the status of the Subaccount, including a
statement of investments therein, as of the close of business on the Termination
Date.

 

(d) Additional Reports. The Advisor shall furnish to the Trustee and ARF such
additional reports and information as may be reasonably requested by the Trustee
or ARF.

 

9. Accounting. The Advisor shall keep accurate and detailed records concerning
its services under this Agreement, including records of all transactions
effected and recommendations made during its performance of this Agreement, and
all such records shall be open to inspection at all reasonable times by the
Trustee and ARF,

 

11



--------------------------------------------------------------------------------

or their designee, and by duly authorized representatives of the Secretary of
Labor and the Secretary of the Treasury acting pursuant to their authority under
ERISA and the Code, respectively, and other appropriate regulatory authorities.

 

10. Advisor’s Compensation. The amount and manner of payment of fees payable by
the Trustee to the Advisor for the Advisor’s services under this Agreement are
set forth in Appendix E. The Advisor agrees that if it enters into a fee
schedule with any new non-eleemosynary client whose portfolio is advised or
managed under the same investment policies and objectives as the Subaccount, and
is similarly or smaller sized, for services which are similar to the services
provided under this Agreement and such fee schedule contains fees that are less
than the fees set forth in Appendix E, it will offer the same fee schedule to
the Trustee, which shall have the right to require the amendment to Appendix E
to reflect that lower fee schedule.

 

11. Removal and Resignation.

 

(a) Removal of the Advisor. Upon written notice to the Advisor, the Advisor may
be removed by the Trustee. Any transaction for the Subaccount authorized by the
Trustee prior to the receipt by the Advisor of the notice shall be consummated,
and the Advisor shall not recommend any transaction for the Subaccount
subsequent to the receipt of the notice.

 

(b) Resignation of the Advisor. The Advisor may resign under this Agreement upon
sixty (60) days’ prior written notice to the Trustee. The Advisor shall
concurrently advise ARF in writing of such resignation and the effective date
thereof.

 

(c) Termination of Obligations. The respective obligations of the Advisor and
the Trustee under Section 6 of the Agreement shall survive any such removal or
resignation or other termination of this Agreement.

 

12. Termination, Amendment or Modification. The provisions of this Agreement may
not be terminated, changed, modified, altered or amended in any respect except
in a writing signed by the parties.

 

13. Definitions. As used herein the following terms shall have the meanings
ascribed to them in the following sections of this Agreement:

 

Term Defined

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

ABA Members Collective Trust    Introduction ABA Members Plans    Introduction
Advisers Act    2 Advisor    Introduction Advisor’s Amendment    4(c)(i)
Advisor’s Recommendation    4(c)(ii) Agreement    Introduction ARF   
Introduction

 

12



--------------------------------------------------------------------------------

Term Defined

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

Authorized Transaction    4(c)(iii) Broker List    4(c)(i) business day    2
Code    Introduction Declaration of Trust    Introduction ERISA    2 Fund   
Introduction Fund Declaration    4(b) Indemnified Persons    6(c)(i) Plans   
Introduction State Street    Introduction Subaccount    Introduction Suggested
Response    4(e) Termination Date    8(c) Trustee    Introduction Trustee’s
Response    4(c)(ii) Trustee’s Rejection    4(e) Trusts    Introduction Valid
Notice    4(c)(v)

 

14. Governing Law. This Agreement shall be construed and enforced according to
the laws of The Commonwealth of Massachusetts and, to the extent of any federal
preemption, the laws of the United States of America.

 

15. Binding upon Successors. This Agreement shall be binding upon and
enforceable by the successors to the parties hereto.

 

16. Assignment. The Advisor may not assign this Agreement (including for this
purpose any assignment within the meaning of the Advisers Act), or any rights or
responsibilities hereby created, without the prior written consent of the
Trustee, which consent may be withheld by the Trustee in its sole discretion;
however, the parties may amend this Agreement from time to time in accordance
with Section 12.

 

17. Notices. Written notices shall be deemed effective with respect to a party
upon delivery to such party at the address set forth below or to such other
address as may be provided in writing from time to time by such party:

 

To the Advisor:    T. Rowe Price Associates, Inc.      100 East Pratt Street  
   Baltimore, MD 21202      Attention: Chuck Knudsen      Telecopier: (410)
345-2349

 

13



--------------------------------------------------------------------------------

To the Trustee:    State Street Bank and Trust Company of New Hampshire      20
Trafalgar Square      Nashua, NH 03063      Attention: ABA Retirement Funds
Division Head With a copy to:    State Street Bank and Trust Company      Post
Office Box 5142      Boston, Massachusetts 02206      Attention: ABA Retirement
Funds Division Head

 

18. Oral Communications. Oral communications between the parties to this
Agreement shall be effective hereunder only to the extent specifically
authorized herein. By its execution of this Agreement, each of the parties
hereto acknowledges that the other party may record any such oral communications
and consents to any such recording. All oral communications shall be confirmed
in writing, except that if an oral communication is recorded such recording
shall be controlling and no written confirmation shall be required.

 

19. Authority. The parties to this Agreement represent, respectively, that they
have duly authorized the execution, delivery and performance of this Agreement
and that neither such execution and delivery nor the performance of their
obligations hereunder conflict with or violate any provision of law, rule or
regulation, or any instrument to which either is a party or to which any of
their respective properties are subject and that this Agreement is a valid and
binding obligation.

 

20. Authorized Representatives of the Advisor. The Advisor from time to time
shall by written notice certify to the Trustee the name of the person or persons
authorized to act on behalf of the Advisor. Any person so certified shall be
deemed to be the authorized representative of the Advisor. The Advisor shall
give written notice to the Trustee when any person so certified ceases to have
the authority to act on behalf of the Advisor, but such revocation of authority
shall not be valid until the notice is received by the Trustee. The Advisor will
notify the Trustee in writing of any significant changes in the officers of the
Advisor and any changes in the personnel of the Advisor responsible for
providing investment advice with respect to the assets of the Subaccount within
twenty (20) business days after such change.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective
January 24, 2006.

 

       

STATE STREET BANK AND TRUST

COMPANY OF NEW HAMPSHIRE

Attest:  

/s/ Jeffrey DiNicola

--------------------------------------------------------------------------------

  By  

/s/ Shawn P. Currier

--------------------------------------------------------------------------------

        Name:   Shawn P. Currier         Title:   Vice President

 

14



--------------------------------------------------------------------------------

        T. ROWE PRICE ASSOCIATES, INC. Attest:  

 

--------------------------------------------------------------------------------

  By  

/s/ David Oestreicher

--------------------------------------------------------------------------------

        Name:   David Oestreicher         Title:   Vice President

 

15



--------------------------------------------------------------------------------

APPENDIX A

 

Assets in the Subaccount

 

The assets in Subaccount shall consist of the following assets:

 

(a) All assets held in the Subaccount on March 1, 2006; and

 

(b) All amounts subsequently contributed or transferred to the Subaccount; and

 

(c) All interest, income and gains attributable to such amounts; minus

 

(d) All losses attributable to the amounts described in clauses (a) through
(c) above; minus

 

(e) All amounts withdrawn or transferred from the Subaccount (not including
amounts withdrawn to pay fees and expenses); minus

 

(f) A pro rata portion of the fees and expenses for the Subaccount (except for
the fees and expenses chargeable directly for the advisory services, management,
administration, custody and accounting for the Subaccount and any other
subaccounts of the Subaccount); minus

 

(g) The amounts withdrawn to pay the fees and expenses chargeable directly for
the advisory services, management, administration, custody and accounting for
the Subaccount.

 

16



--------------------------------------------------------------------------------

APPENDIX B

 

Fund Declaration

 

17



--------------------------------------------------------------------------------

APPENDIX C

 

Additional Investment Objectives and Restrictions

 

The Investment Advisor shall not recommend an investment:

 

  (i) if such investment, at the time of purchase, would cause more than 5% of
the assets of the Subaccount to be invested in warrants generally, or more than
2% of the assets of the Subaccount to be invested in warrants not listed on a
nationally recognized United States securities exchange;

 

  (ii) if such investment, at the time of purchase, would cause more than 10% of
the assets of the Subaccount to be invested in illiquid securities, including
repurchase agreements with maturities in excess of seven days or portfolio
securities that are not readily marketable;

 

  (iii) in any industry, if such investment, at the time of purchase, would
cause more than 25% of the assets of the Subaccount to be invested in such
industry (as classified by the Advisor);

 

  (iv) in securities of an issuer if such investment, at the time of purchase,
would cause more than 5% of the assets of the Subaccount to be invested in the
securities of such issuer (excluding the short term investment collective trust
operated by the Trustee (or the Trustees affiliates), the T. Rowe Price Reserve
Investment Fund, or securities of the U.S. Government and its agencies
(including government sponsored entities); or

 

  (v) if such investment, at the time of purchase, would cause more than 15% of
the assets of the Subaccount to be invested in foreign securities, including
ADRs.

 

18



--------------------------------------------------------------------------------

APPENDIX D

 

Brokerage Practices

 

The Investment Advisor has provided the Trustee with a current copy of Part II
of its Form ADV, in which form the general brokerage practices of the Investment
Advisor are described. The Investment Advisor will from time to time provide the
Trustee with material amendments to such form, in accordance with applicable
law.

 

19



--------------------------------------------------------------------------------

APPENDIX E

 

Advisor Fees

 

For its services rendered as investment advisor under the Agreement, the
Investment Advisor will be compensated at the annual rates set forth below,
based on the aggregate value of the assets in the Subaccount. Such compensation
shall be calculated and accrued on a daily basis and paid monthly from the
assets of the Subaccount.

 

Value of Assets in Subaccount

--------------------------------------------------------------------------------

   Rate


--------------------------------------------------------------------------------

First $50 Million    50/100 of 1% Next $50 Million    45/100 of 1%

 

When assets exceed $100 Million, the fee is 40/100 of 1% on all assets.*

When assets exceed $200 Million, the fee is 35/100 of 1% on all assets.*

 

--------------------------------------------------------------------------------

* A transitional credit is applied to the fee schedule as assets approach or
fall below these breakpoints.

 

20



--------------------------------------------------------------------------------

APPENDIX F

 

I. Operational Procedures Between the Trustee and the Advisor

 

A. It is understood and agreed that the Trustee:

 

  1. holds title to all of the assets of the Subaccount;

 

  2. is responsible to assure that investments made for the Subaccount meet
applicable requirements and limitations;

 

  3. is required to value such assets; and

 

  4. will maintain the proper accounting records for the Subaccount.

 

B. Cash.

 

  1. The Trustee will communicate daily to the Advisor by 12:00 noon (Eastern
Time) the cash available for investment in the Subaccount, which information
will be based on the procedures set forth below.

 

  2. Extraordinary cash flow requirements - In the event the Trustee becomes
aware of facts that will require the withdrawal of an extraordinary amount of
cash from the Subaccount under the Plans, the Trustee will promptly communicate
to the Advisor such facts, including the amount and date of such cash
withdrawal.

 

C. The Advisor will communicate to the Trustee purchases and sales of
investments in the Subaccount by means of providing the Trustee access to the
Advisor’s website which will provide information as follows:

 

  1. Common Stock and Long-Term Debt Securities.

 

  (a) The Advisor will communicate daily to the Trustee no later than 9:00 p.m.
(Eastern Time) on the trade date all purchase and sale transactions for the
Subaccount. Each daily report will indicate separately number of purchases and
sales and total trades. On days when no trades are recommended the Advisor will
issue a negative trade report. Such communication will include the following
information for each trade:

 

  •   Buy or sell

 

  •   Trade date (if as of trade)

 

  •   Settlement date

 

21



--------------------------------------------------------------------------------

  •   Name of broker or dealer or other party

 

  •   Name of issue

 

  •   CUSIP number/Cedel

 

  •   Number of shares (or principal amount in local currency if debt security)

 

  •   Price per share (or principal amount if debt security) in local currency

 

  •   Price per share (or per $100 (or local equivalent) of debt security) in
local currency

 

  •   (For debt) Interest purchased or sold

 

  •   Agreed upon commission per share (or per other unit of interest)

 

  •   Total commission

 

  •   Exchange on which transaction is executed (or transacted over the counter)

 

  •   Net amount

 

  •   Such other information as may be required by the Trustee

 

  •   Clearing broker (“same” if same as trading broker)

 

  •   SIC Code

 

  (b) For DTC eligible securities and when applicable, the Trustee shall confirm
to DTC, as soon after trade date as possible, through an acknowledgement
procedure acceptable to DTC and the Trustee, all trades which accurately reflect
the trades entered into for the Subaccount as reported to the Trustee by the
Advisor.

 

  (c) The Advisor will instruct brokers to provide a copy of each confirmation
to the Trustee or an affiliate as designated by the Trustee.

 

22



--------------------------------------------------------------------------------

2. Short-Term Debt Securities

 

  (a) As of 10:30 a.m. (Eastern Time) on each business day, the Trustee will
invest available cash in the Subaccount by purchasing and selling units for the
Subaccount in the Yield Enhanced Short Term Investment Fund (“YES”), unless the
Advisor notified the Trustee prior to such time that the Advisor recommends
investment in accordance with paragraph b. The Trustee shall confirm daily the
number of units purchased and sold on the preceding day, as well as the YES unit
value at the close of business on the preceding day.

 

  (b) Alternatively, the Advisor may notify the Trustee in advance in writing
that the Advisor recommends that the Trustee invest available cash in the
Subaccount.

 

  (i) In such event, the Advisor will communicate daily to the Trustee or an
affiliate no later than 10:00 a.m. (Eastern Time) all recommended purchase and
sale transactions in short-term securities to be made for the Subaccount. Such
communication will include the following information for each trade:

 

  •   Buy or sell

 

  •   Trade date (if as of trade)

 

  •   Settlement date

 

  •   CUSIP number/Cedel

 

  •   Name of broker or dealer or other party, if other than the issuing company

 

  •   Name of issue

 

  •   Current par value in local currency

 

  •   Cost of acquisition or proceeds of sale

 

  •   Last coupon date

 

  •   Discount or interest rates

 

  •   Maturity date of purchase

 

  •   Collateral

 

  •   Currency

 

  •   Such other information as may be required by the Trustee

 

  (ii) The Advisor also will direct each executing broker or dealer or other
party or the issuing companies to deliver or receive the securities against
payment for the account of the Trustee.

 

23



--------------------------------------------------------------------------------

  (iii) The Trustee will convey to the Advisor no later than the next business
day a report showing in detail the previous day’s transactions based on the
procedures set forth in Section II below. The Advisor will (a) promptly check
the data in such report and (b) immediately advise the Trustee by telephone
(followed by a written confirmation within two days) of any variances.

 

  (iv) If such investments are held to maturity the Trustee will redeem such
securities on the maturity date and make the funds available to the Advisor for
reinvestment.

 

  (v) The Advisor will also direct each broker or dealer or party or issuing
company to convey a copy of each confirmation to the Trustee.

 

II. Valuation and Accounting of the Subaccount

 

  A. The assets of the Subaccount are valued by the Trustee as provided in the
current prospectus included in the registration statement filed with the
Securities and Exchange Commission.

 

  B. Stocks and long-term debt security transactions will be recorded not later
than the business day following the trade date. Dividend income will be recorded
on the ex-dividend date. Interest income will be accrued daily.

 

III. Communications to Investment Advisor

 

  A. State Street will send the following reports on a monthly basis to the
Advisor by overnight mail so that they are received no later than the tenth
business day of the following month:

 

  •   Statement of Investments showing account holdings as of the last day of
the month.

 

  •   Monthly Summary of Account Activity Report (Trials).

 

  •   Daily Purchase Activity Report (Purchases and Sales Report).

 

  •   Daily Sales Activity Report (Purchases and Sales Report).

 

  •   Actual Dividend Receipts Reports (Dividend and Interest Report).

 

24



--------------------------------------------------------------------------------

  •   Summary of Accounting Journals Report - This report displays a daily
summary of client contributions, client withdrawals and expenses charged to the
account (Cash Summary Report).

 

  •   Stock Dividend/Stock Split Schedule Report. Mergers, spinoffs, exchanges,
etc. will also be indicted on this report as they occur.

 

  •   YES Report. (This report will be distributed only if the Subaccount
participates in YES for short term investments.)

 

  B. State Street will send the Advisor the existing broker list within two
business days prior to the end of each month to determine whether any changes
will be made under Section 4(c) of the Agreement.

 

  C. The Advisor will send the following reports (or information) to the
Trustee:

 

  •   Monthly holdings (at month end) with security, # shares, price, yield,
cost and market value.

 

  •   List of transactions (purchase and sales) for the month with security, #
shares and per share sale total.

 

  •   Monthly return on portfolio, gross of fees.

 

IV. Notices

 

The methods of communication and the persons to whom the information required by
this Appendix F will be given, will be set forth in writing between the Trustee
and the Advisor from time to time as required by the circumstances to carry out
the intent and purposes of the Agreement and this Appendix F.

 

25